Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                         Illinois Official Reports                         accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2018.02.07
                                                                           14:08:57 -06'00'




                  Arient v. Alhaj-Hussein, 2017 IL App (1st) 162369



Appellate Court     TERRY ARIENT, Independent Executor of the Estate of Kathy
Caption             Arient, Deceased, Plaintiff-Appellee, v. YASSER ALHAJ-
                    HUSSEIN, M.D., and ILLINOIS ANESTHESIA AND PAIN
                    ASSOCIATES, S.C., Defendants-Appellants.



District & No.      First District, Sixth Division
                    Docket No. 1-16-2369


Filed               December 1, 2017



Decision Under      Appeal from the Circuit Court of Cook County, No. 12-L-14249; the
Review              Hon. Clare McWilliams, Judge, presiding.



Judgment            Affirmed.


Counsel on          J. Timothy Eaton and Jonathan B. Amarilio, of Taft Stettinius &
Appeal              Hollister LLP, of Chicago, for appellants.

                    Robert J. Napleton and Bradley Z. Schulman, of Motherway &
                    Napleton, of Chicago, and Lynn D. Dowd, of Naperville, for appellee.



Panel               PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                    court, with opinion.
                    Justice Connors concurred in the judgment and opinion.
                    Justice Delort dissented, with opinion.
                                             OPINION

¶1       The defendants, Dr. Yasser Alhaj-Hussein (Dr. Hussein) and Illinois Anesthesia and Pain
     Associates, S.C. (IAPA), appeal from a $7,884,761.76 judgment entered against them in this
     medical negligence based action and the denial of their posttrial motion. In urging that the
     judgment be reversed and the case remanded for a new trial, the defendants argue, inter alia,
     that the trial court erred in (1) denying their motion in limine to bar the plaintiff from
     introducing evidence of Dr. Hussein’s alleged lack of privileges to perform a celiac plexus
     block procedure on Kathy Arient at the Orland Park Surgical Center and overruling their
     objection to questions and argument addressed to the issue, (2) overruling their objection to a
     legal opinion rendered by one of the plaintiff’s medical experts asserting a statutory
     requirement that a physician secure privileges prior to performing an operation at an
     ambulatory surgical center such as the Orland Park Surgical Center, and (3) granting the
     plaintiff’s motion in limine which barred them from introducing evidence of, or making any
     reference to, Kathy Arient’s smoking history. For the reasons which follow, we affirm the
     judgment of the trial court.
¶2       On October 5, 2012, Dr. Hussein performed a celiac plexus block procedure on Kathy
     Arient at the Orland Park Surgical Center. Following the procedure, Kathy Arient
     complained of numbness in her legs, and she was taken by ambulance to St. Joseph’s
     Hospital where it was determined that she had experienced a vasospasm, resulting in
     paraplegia.
¶3       On December 19, 2012, Kathy Arient and her husband, Terry Arient, filed a two-count
     complaint against Dr. Hussein and other defendants in the circuit court of Cook County.
     Count I was a medical negligence action on behalf of Kathy Arient, and count II was a loss
     of consortium claim by Terry Arient. Both counts charged negligence on the part of Dr.
     Hussein in the performance of the celiac plexus block procedure.
¶4       Kathy Arient died on June 9, 2014. Her death certificate listed stroke as the cause of
     death. Her death was spread of record on July 7, 2014, and a second amended complaint was
     filed with leave of court on August 26, 2014. Terry Arient, as independent executor of the
     estate of Kathy Arient, deceased (hereinafter referred to as the plaintiff), was substituted as
     the plaintiff.
¶5       The plaintiff’s complaint was further amended, with the final version being a four-count
     fourth amended complaint filed on July 20, 2015. Count I was a wrongful death action
     against Dr. Hussein and IAPA, his employer (hereinafter collectively referred to as the
     defendants), predicated on Dr. Hussein’s alleged medical negligence in the performance of
     the celiac plexus block procedure, resulting in the death of Kathy Arient. Count II was a
     survival action against Dr. Hussein and IAPA, seeking recovery for the damages sustained by
     Kathy Arient prior to her death. Count III was a wrongful death action against Orland Park
     Surgical Center, LLC, charging institutional negligence resulting in the death of Kathy
     Arient. Count IV was a survival action against Orland Park Surgical Center, LLC, also
     charging institutional negligence. On December 18, 2015, the trial court entered an order
     granting Orland Park Surgical Center, LLC’s motion to dismiss counts III and IV. No appeal
     has been taken from that order, and Orland Park Surgical Center, LLC, is not a party to this
     appeal.


                                                -2-
¶6        The case proceeded against Dr. Hussein and IAPA on counts I and II of the fourth
     amended complaint which charged that Dr. Hussein was negligent in one or more of the
     following respects:
                 “a. Performed a celiac plexus neurolytic block with absolute alcohol even though
             it was not indicated; or
                 b. Injected absolute alcohol into the artery [of] Adamkiewicz or arteries that flow
             into the artery of Adamkiewicz; or
                 c. Failed to properly identify the landmarks during the performance of his [sic]
             celiac plexus neurolytic block; or
                 d. Failed to recommend and/or attempt to treat Kathy Arient’s abdominal pain
             using more conservative therapeutic modalities such as an intrathecal spinal catheter
             pump; or
                 e. Failed to take a radiographic image after injecting dye in her spinal cord as part
             of a test dose prior to performing the celiac plexus neurolytic block; or
                 f. Failed to properly manipulate/position the spinal needle inserted into her spinal
             canal; or
                 g. Failed to possess privileges to perform celiac plexus block surgical procedures
             at Orland Park Surgical Center, or
                 h. Failed to possess the privileges to perform celiac plexus block procedures at
             any Illinois hospital.”
     According to the complaint, one or more of Dr. Hussein’s alleged negligent acts or omissions
     proximately resulted in the death of Kathy Arient (count I) and the damages sustained by her
     prior to her death (count II).
¶7        Before the trial commenced, both the plaintiff and the defendants filed motions in limine,
     two of which are relevant to the issues on appeal. The plaintiff’s motion in limine No. 12
     sought to bar the defendants from introducing evidence of, or making any reference to, Kathy
     Arient’s smoking history. The defendants objected, arguing that her smoking was “central to
     every issue in the case” and germane to the issue of proximate cause. They also argued that
     evidence of Kathy Arient’s smoking was relevant as it would help explain why Dr. Hussein
     elected to administer a celiac plexus block to alleviate her chronic abdominal pain rather than
     prescribe opiate-based medicine or implant an intrathecal pump. The defendants referenced
     deposition testimony from Dr. Timothy Lubenow in which he stated that opiate tolerance is
     “a characteristic of patients that *** are chronic smokers” and that Kathy Arient’s medical
     history suggests she was opiate tolerant. In addition, the defendants argued that Dr. Kenneth
     Candido testified during his deposition that patients such as Kathy Arient who suffer from
     Raynaud’s disease are more susceptible to vasospasms if they continue using tobacco
     products. The defendants also filed a written offer of proof supported by excerpts from the
     deposition testimony of Drs. Candido, David Kuo, Lubenow, and Stephen Minore in addition
     to excerpts from the deposition testimony of both Kathy Arient and Terry Arient. According
     to the offer of proof, Kathy Arient’s past medical history and history of smoking was relevant
     to the issues of whether Dr. Hussein deviated from the standard of care by recommending a
     celiac plexus block as opposed to alternative treatment modalities and whether any alleged
     breach of the standard of care by Dr. Hussein proximately caused Kathy Arient’s death. The
     trial court granted the plaintiff’s motion in limine No. 12 and stated, “Every time smoking is

                                                 -3-
       invoked into a case it becomes a fatal issue to the plaintiff. *** So it’s highly prejudicial. I
       almost never let it in unless it’s a lung cancer case relating to smoking itself. I mean, a direct
       correlation.”
¶8         The defendants’ motion in limine No. 6 sought to bar the plaintiff from introducing any
       evidence addressed to Dr. Hussein’s credentialing or surgical privileges. They asserted that
       the plaintiff’s claim of negligence based on Dr. Hussein’s alleged failure to possess
       privileges to perform a celiac plexus neurolytic block procedure at Orland Park Surgical
       Center was erroneously based upon section 6(3)(b) of the Ambulatory Surgical Treatment
       Center Act (Act) (210 ILCS 5/6(3)(b) (West 2012)). The defendants noted that, during his
       deposition, the plaintiff’s expert witness, Dr. Minore, testified that Dr. Hussein deviated from
       the standard of care by failing to comply with section 6(3)(b) of the Act and argued that
       section 6(3)(b) was irrelevant because it “doesn’t impose a duty upon a physician to do
       frankly anything.” In response, the plaintiff advised the court that the privilege issue was one
       of the “main theories of [his] case.” Then, citing Dr. Minore’s deposition, the plaintiff argued
       that Dr. Hussein was not “privilege[d] for neurolytic” and that Illinois law “says you have to
       have like privileges at an Illinois certified hospital to perform a procedure at an Illinois
       licensed surgical center.” The plaintiff maintained that the link “between the outcome and
       that deviation is [that Dr. Hussein] shouldn’t have done the surgery in the first place because
       he was not privileged to do so at this outpatient surgical center,” adding that “[i]t is a central
       theory of our case. He shouldn’t have been doing the surgery because he didn’t have
       privileges at this institution to do this *** procedure.” In response to the arguments, the trial
       court stated “the law is the law. Let the jurors interpret it.” The trial court went on to state
       that the accuracy of Dr. Minore’s interpretation of the law was a matter for
       cross-examination. Thereafter, the court reserved ruling on the defendants’ motion in limine
       No. 6.
¶9         Following jury selection, the parties gave their opening statements. The plaintiff’s
       attorney told the jury:
                “These procedures *** are so dangerous Dr. Minore will tell you and can be so—and
                can cause this type of damage that the privileges associated have to specifically say
                *** neurolytic blocks. That’s what Dr. Minore is going to tell you, and you are going
                to see a credentialing file from [Orland Park Surgical Center] where the procedure
                was done that doesn’t have that for Dr. Hussein. He doesn’t—it doesn’t have
                that—that credential to do this specific procedure at this specific institution and he
                did it anyway. Dr. Minore is going to tell you that a reasonably careful physician
                doesn’t do procedures he is not privileged for which makes some sense.”
       Following these statements, the defendants made a standing objection to further comments
       about Dr. Hussein’s privileges or credentialing. The trial court overruled the objection. The
       plaintiff’s attorney continued on, stating that Dr. Hussein failed to “act as a reasonably
       careful physician by doing the procedure in the first place” because he lacked the requisite
       privileges.
¶ 10       As his first witness, the plaintiff called Dr. Hussein as an adverse witness. Dr. Hussein
       testified that he is board certified in both anesthesia and pain medicine. He stated that, on
       October 5, 2012, he performed a celiac plexus block procedure with absolute alcohol on
       Kathy Arient at the Orland Park Surgical Center. When he was questioned about his
       privileges at the Orland Park Surgical Center, defense counsel objected to the line of

                                                   -4-
       questioning, but the objection was overruled. Dr. Hussein testified that he completed a
       credential application at Orland Park Surgical Center in 2012, listing his primary hospital as
       Riverside Medical Center in Kankakee, Illinois. He admitted, however, that at the time he
       completed the credential application, he was not privileged to provide either anesthesia
       services or pain management procedures at Riverside Medical Center. In response to
       questions concerning his treatment of Kathy Arient, Dr. Hussein stated that she was suffering
       from chronic abdominal pain. According to Dr. Hussein, he recommended the celiac plexus
       block because more conservative treatment for her abdominal pain had failed. He admitted
       that injecting absolute alcohol intravascularly can cause paraplegia and stated that he told
       Kathy Arient of the risks associated with a celiac plexus block on four separate occasions. He
       also admitted that injecting alcohol into an artery such as the Adamkiewicz artery would be a
       breach of the standard of care. Dr. Hussein testified that Kathy Arient’s paraplegia was an
       unintended consequence of the celiac plexus block procedure, which would not have
       occurred if she had not undergone the procedure.
¶ 11        The plaintiff called Dr. Minore, an anesthesiologist and pain management physician, as
       an expert witness. Dr. Minore opined that Dr. Hussein breached the standard of care in his
       treatment of Kathy Arient by performing a celiac plexus block with absolute alcohol, failing
       to first implant an intrathecal pain pump instead of performing the celiac plexus block
       procedure, injecting alcohol into the Adamkiewicz artery or into one of the arteries leading to
       it, and failing to possess privileges to perform a celiac plexus block at the Orland Park
       Surgical Center. He testified that injecting alcohol into an artery or arterial wall can
       potentially result in paralysis. According to Dr, Minore, the celiac plexus block procedure
       performed by Dr Hussein caused Kathy Arient’s paraplegia and contributed to her death.
¶ 12        The plaintiff’s attorney asked Dr. Minore to “tell the jurors a little bit about [his]
       experience in credentialing pain management doctors in an outpatient facility.” In
       responding, Dr. Minore stated:
               “When we credential someone for any surgical procedure at a surgery center, the
               legislator [sic] in Illinois in one of its few really good moves said that if a doctor
               practices in the surgery center, they have to have the same or like privileges in an
               Illinois licensed hospital. That’s State law.”
       The defendants’ attorney objected, stating: “I would object to this entire line. This witness is
       interpreting the law.” The trial court overruled the objection, and Dr. Minore continued,
       stating, “You have to have the same privileges in the hospital to do them in a surgery center
       ***. It’s a patient safety issue.” Dr. Minore testified that he could find no evidence that Dr.
       Hussein was credentialed to perform a celiac plexus block at the Orland Park Surgical
       Center. When he was asked on cross-examination if he was interpreting an Illinois statute,
       Dr. Minore responded, “I read the law.”
¶ 13        The plaintiff next called Dr. Zafer Jawich, an internist and one of Kathy Arient’s treating
       physicians, as a witness. Dr. Jawich testified that he began treating Kathy Arient in 2008. At
       the time, she weighed approximately 124 pounds. However, by 2012, she was significantly
       underweight at 83 pounds. He stated that, although Kathy Arient had been treated by other
       physicians for pain management, she still suffered from chronic abdominal pain and
       requested that he recommend a pain management service. Dr. Jawich testified that he
       referred her to Dr. Hussein, who he had known for a number of years and who saw patients at
       his office on occasion. The plaintiff’s attorney questioned Dr. Jawich about Dr. Hussein’s

                                                  -5-
       medical privileges over the defendants’ objection. In response, Dr. Jawich related that he had
       unsuccessfully attempted to help Dr. Hussein obtain staff privileges at Silver Cross Hospital.
       He stated that, in September 2012, Dr. Hussein did not have privileges at Silver Cross
       Hospital, and he was unsure as to whether Dr. Hussein had staff privileges at St. Joseph
       Hospital.
¶ 14       In the midst of trial, the defendants moved the trial court to reconsider its order granting
       the plaintiff’s motion in limine barring testimony about Kathy Arient’s smoking. The motion
       was based upon the following questions asked of Dr. Hussein as an adverse witness
       concerning the predisposition of an individual, such as Kathy Arient, who has Raynaud’s to
       suffer a vasospasm.
                   “Q. But an individual with Raynaud’s disease is predisposed to a vasospasm not
               only in the periphery arteries, but also in the major vessels; isn’t that true?
                   A. In the terminal arteries usually, but I don’t know about the major vessels.
               Usually—
                   Q. If Dr. Candido, your expert, testifies that it limits circulation not only in the
               peripheral arteries but also in the major arteries, you would have no reason to
               disagree with him, correct?
                   A. I don’t, to my knowledge it doesn’t, but I would take his word.”
       The defendants argued that the questions misrepresented Dr. Candido’s deposition testimony
       and were an improper attempt to use the order barring evidence of smoking “as both a sword
       and a shield.” In support, they relied upon the following colloquy from Dr. Candido’s
       deposition:
                   “Q. So folks with Raynaud’s disease are predisposed to vascular spasm, is that a
               fair general statement?
                   A. Certainly, if they continue to consume tobacco products in spite of warnings
               not to do so, yes, tobacco and caffeine and stress can all be harbingers of an
               individual predisposed to having a vascular spasm as in the present case, that’s
               correct.”
       According to the defendants, the plaintiff was “attempting to represent that Dr. Candido said
       that Raynaud’s disease causes vasospasm,” while at the same time “omitting what he actually
       said,” namely, that people with Raynaud’s are predisposed to vasospasms if they use tobacco
       products. Ultimately, the court denied Dr. Hussein’s motion to reconsider its order.
¶ 15       The next medical expert testifying on behalf of the plaintiff was Dr. Kuo, a doctor of
       osteopathic medicine. He disagreed with the cause of death listed on Kathy Arient’s death
       certificate. Dr. Kuo opined that that she died from a “failure to thrive” and repeated
       infections, resulting from her paraplegia, rather than from a stroke. He stated that, “as I stated
       in my deposition, there is no risk factor for a stroke. *** The patient had nothing. I mean,
       there’s nothing that says the patient is a setup for stroke. I mean, that would be the farthest
       thing from my mind, a stroke.”
¶ 16       At the conclusion of Dr. Kuo’s testimony, the defendants again moved the trial court to
       reconsider its order barring testimony relating to Kathy Arient’s smoking history, arguing
       that the order prevented them from both explaining the reason why Dr. Hussein
       recommended a celiac plexus block and presenting testimony that her smoking presented a
       risk factor for a stroke. They argued that, by eliciting testimony from Dr. Kuo that Kathy

                                                   -6-
       Arient had no risk factors for a stroke, the plaintiff opened the door to the issue of her
       smoking. The defendants asserted that the trial court’s order also prevented them from
       impeaching Dr. Kuo with his inconsistent deposition testimony in which he stated that
       smoking is a risk factor for a stroke and that it was his “understanding” that Kathy Arient
       continued smoking up to the day she died. The trial court denied the motion.
¶ 17       Before the plaintiff rested his case-in-chief, the defendants called Dr. Candido, a surgeon
       with a specialty in pain management, as an expert witness. Dr. Candido testified that he
       assisted in making credentialing decisions at the University of Illinois College of Medicine.
       He stated that Dr. Hussein was properly trained and privileged to perform celiac plexus block
       procedures and appeared to have such privileges at Sacred Heart Hospital. According to Dr.
       Candido, Dr. Hussein’s pain management privilege card from Orland Park Surgical Center
       showed that he had privileges to perform the procedure at that facility.
¶ 18       Dr. Candido testified that a celiac plexus block is used to treat patients suffering from
       intractable abdominal pain such as Kathy Arient. He stated that Kathy Arient suffered from
       chronic pain for a number of years and that conservative treatment, including a spinal cord
       stimulator, had failed. He opined the Dr. Hussein’s performance of a celiac plexus block with
       absolute alcohol was reasonable, medically necessary, and within the standard of medical
       care as Kathy Arient had “exhausted all other conventional methodologies.” According to Dr.
       Candido, an intrathecal pump was not a reasonable treatment for Kathy Arient’s condition for
       two reasons. First, another doctor had attempted to treat her using an implanted device,
       which ultimately required three implantation procedures and 17 revision surgeries. Dr.
       Candido explained that the necessity of 20 surgeries demonstrated ‘‘the failure of
       implantable devices to modulate or mediate” her pain. Second, when Kathy Arient was
       treated by Dr. Hussein, she weighed only 83 pounds and was “extremely malnourished,” so
       “[t]here would have been no place to place a pump.”
¶ 19       Dr. Candido testified that Dr. Hussein properly positioned the spinal needles during the
       procedure. His review of the X-ray taken during the procedure showed the positions of the
       needles, which he stated were “placed in an ideal location for the procedure that’s done
       behind the muscle of the diaphragm. This is *** classically placed—they’re perfectly placed
       for that procedure.” When asked whether Dr. Hussein injected absolute alcohol into an
       artery, Dr. Candido stated, “[a]bsolutely not. No way.” He explained that, if Dr. Hussein
       penetrated an artery, a contrast agent injected during the procedure that was visible on X-ray
       photographs taken throughout the procedure would have dissipated and not been visible. Dr.
       Candido noted that four X-rays taken during the procedure showed the contrast “hugging the
       vertebral body,” explaining that, “if we had been in an artery, [the contrast] would have gone
       like a swoosh and dissipated very rapidly because it mixes with that rapidly flowing blood.”
¶ 20       It was Dr. Candido’s opinion that Kathy Arient suffered a vasospasm which is a
       “reduction in the diameter or lumen of a vessel,” also known as an ischemic stroke, in the
       Adamkiewicz artery. He explained that, when the Adamkiewicz artery “goes into spasm, it
       reduces blood flow to the spine,” which results in oxygen deprivation to the spine. According
       to Dr. Candido, the vasospasm which Kathy Arient suffered was “sufficient to cause a
       reduction in blood flow from one major arterial structure backwards toward her spine,”
       resulting in paraplegia. He stated that “just going next to an artery with either a clamp or
       clamping the artery can result in such severe vasospasm that the reduction in blood flow
       leads to an ischemic event.” He opined, to a reasonable degree of medical certainty, that

                                                  -7-
       Kathy Arient’s vasospasm was caused when the needle or alcohol used during the procedure
       approached the Adamkiewicz artery. He also testified that Kathy Arient had Raynaud’s
       disease and that “people who have a history of Raynaud’s are more prone to vasospasm
       under certain circumstances.”
¶ 21       Following Dr. Candido’s testimony, the plaintiff resumed his case-in-chief. He called Dr.
       Lubenow, an anesthesiologist and one of Kathy Arient’s treating physicians, as an expert
       witness. He testified that he trained Dr. Hussein in pain management procedures, including
       the celiac plexus block. Dr. Lubenow was questioned regarding his own staff privileges. The
       defendants objected to the line of questions. Their objection was overruled, but the trial court
       stated that it would not permit Dr. Lubenow to testify that Dr. Hussein breached the standard
       of care by failing to have privileges to perform a celiac plexus block procedure at Orland
       Park Surgical Center.
¶ 22       Dr. Lubenow testified that he treated Kathy Arient for abdominal pain between
       November 2010 and August 2012. He stated that he prescribed opiate based medication,
       which afforded her temporary relief. He admitted, however, that the treatment failed as it
       only provided relief for two weeks. He stated that he continued to treat Kathy Arient with
       oral opioid medications but acknowledged that she had developed a tolerance to the
       medications. According to Dr. Lubenow, in August 2012, he discontinued treatment with
       opiate medication and recommended a pain pump as an option. On cross-examination, he
       testified that a pain pump is no smaller than the spinal stimulator, which Kathy Arient’s body
       had rejected. Dr. Lubenow described Kathy Arient’s body weight as “cachectic” and
       admitted that her weight was a mitigating factor against implanting a pain pump. He also
       admitted that paralysis was a risk associated with implanting a pain pump. Dr. Lubenow
       testified that implanting any device in a reluctant patient would be a breach of the standard of
       care.
¶ 23       After the plaintiff rested, Dr. Hussein again testified. He described his initial consultation
       and treatment of Kathy Arient. He related her medical history and the failure of earlier
       treatments to relieve her abdominal pain. According to Dr. Hussein, Kathy Arient had “no
       interest” in undergoing the implantation of any device such as a pain pump after having had
       multiple failed spinal stimulator surgeries. He also stated that she had taken extremely high
       doses of oral opioid medication without lasting relief.
¶ 24       Dr. Hussein described a celiac plexus block procedure. He stated that, in performing the
       procedure on Kathy Arient, he did not inject absolute alcohol into an artery as evidenced by
       X-rays, which were taken throughout the procedure. According to Dr. Hussein, he believed
       that the procedure triggered a blood vessel spasm, which was a known risk, resulting in
       Kathy Arient’s paraplegia. Dr. Hussein opined that Kathy Arient was a candidate for a celiac
       plexus block procedure and that his surgical technique complied with the standard of care.
¶ 25       On cross-examination, the plaintiff’s counsel returned to the issue of Dr. Hussein’s
       privileges to perform a celiac plexus block procedure at Orland Park Surgical Center. On the
       topic of Dr. Hussein’s privileges at Sacred Heart Hospital, the plaintiff’s counsel inquired as
       to whether Sacred Heart Hospital had been closed due to Medicare fraud. The trial court
       sustained the defendants’ objection to the question but denied their motion for a mistrial.
¶ 26       Following the close of evidence, the trial court conducted an instruction conference.
       During the conference, the plaintiff submitted the following instruction:


                                                   -8-
                   “There was in force in the State of Illinois at the time of the occurrence in
               question certain statutes which provided that:
                   No physician shall be permitted to perform surgical procedures at an outpatient
               surgical facility unless he or she possesses staff privileges to perform surgical
               procedures at least one Illinois hospital.”
       The defendants objected to the instruction, arguing that it was a misrepresentation of section
       6(3)(b) of the Act, as the statute did not place an obligation upon Dr. Hussein to obtain
       privileges prior to performing a celiac plexus block on Kathy Arient at Orland Park Surgical
       Center. The court rejected the plaintiff’s proffered instruction, explaining, “it is really a
       statute that goes to the director. And the director [is] defined within the statute [as] the State
       of Illinois or the director of public health[,] I believe. It really puts no duty or onus on a
       [physician].” Thereafter, however, the court declined a request by Dr. Hussein to tender a
       curative instruction on the privilege issue.
¶ 27       After the instruction conference, the parties made their closing arguments. During his
       closing argument, the plaintiff’s counsel twice declared that Dr. Hussein “didn’t have the
       right” to perform a celiac plexus block with absolute alcohol because he “wasn’t specifically
       privileged.” He later returned to that point by analogizing medical privileges to a driver’s
       license: “[Dr. Hussein] flat out did not have the privileges ***. It’s like a driver’s license.
       You’re privileged to be on the roads of the State of Illinois. It’s not a right.” He then
       reiterated that Dr. Hussein “didn’t have the right” to do the procedure “on that day anywhere
       in the State of Illinois.” In his initial closing argument and rebuttal, the plaintiff’s counsel
       continuously stressed the issue of Dr. Hussein’s alleged lack of privileges to perform a celiac
       block procedure at the Orland Park Surgical Center.
¶ 28       Following closing argument, the jury was instructed, inter alia, that the plaintiff claimed
       that Kathy Arient was injured and died and that Dr. Hussein was “negligent in one or more of
       the following respects:
                   “a. Performed a celiac plexus neurolytic block with absolute alcohol even though
               it was not indicated; or
                   b. Failed to recommend and/or attempt to treat Kathy Arient’s abdominal pain
               using more conservative therapeutic modalities such as an intrathecal spinal catheter
               pump; or
                   c. Injected absolute alcohol into the artery of Adamkiewicz or arteries that flow
               into the artery of Adamkiewicz; or
                   d. Failed to possess privileges to perform a celiac plexus block with absolute
               alcohol; or
                   e. Failed to place the spinal needles in front of the L1 vertebral body.”
       The jury was further instructed that one or more of the negligent acts or omissions attributed
       to Dr. Hussein proximately caused Kathy Arient’s injury and death.
¶ 29       Following their deliberations, the jury returned a $7,884,761.76 verdict in favor of the
       plaintiff and against the defendants, and the trial court entered judgment on the verdict.
¶ 30       The defendants filed a posttrial motion seeking a new trial. They asserted error on the
       part of the trial court in, among other matters, permitting the plaintiff to raise the issue of Dr.
       Hussein’s medical privileges and barring them from introducing evidence of, or making any


                                                    -9-
       reference to, Kathy Arient’s smoking history. The trial court denied the defendants’ posttrial
       motion, and this appeal followed.
¶ 31       For their first assignment of error, the defendants argue that the trial court abused its
       discretion by permitting evidence addressed to Dr. Hussein’s privileges to perform a celiac
       plexus block procedure to be heard and considered by the jury, an error which was
       compounded by (1) overruling their objection to Dr. Minore’s legal opinion on the issue and
       (2) refusing to give a curative instruction after acknowledging that there is no statute placing
       a duty on the part of a physician to obtain privileges before performing the celiac plexus
       block procedure at an ambulatory surgical center. We agree.
¶ 32       “[T]he admissibility of evidence is a matter for the sound discretion of the trial court, and
       its decision will not be reversed on appeal unless that discretion has been clearly abused.”
       Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 92 (1995). An abuse of discretion
       occurs when the court’s decision is “arbitrary, fanciful, or unreasonable or where no
       reasonable person would take the view adopted by the trial court.” Seymour v. Collins, 2015
IL 118432, ¶ 41. We believe that, in this case, the trial court abused its discretion when it
       denied the defendant’s motion in limine No. 6 and thereafter permitted evidence of, and
       argument addressed to, Dr. Hussein’s privileges to perform a celiac plexus block at the
       Orland Park Surgical Center.
¶ 33       During the hearing on the defendants’ motions in limine No. 6, Dr. Hussein specifically
       argued that the introduction of evidence addressed to his privileges was both irrelevant and
       predicated on a misinterpretation of section 6(3)(b) of the Act. We agree. As the Act’s title
       suggests, its purpose is to regulate ambulatory surgical treatment centers. Section 2 of the Act
       provides that the statute’s purpose is to protect the public health by developing, establishing,
       and enforcing standards “(1) for the care of individuals in ambulatory surgical treatment
       centers, and (2) for the construction, maintenance and operation of ambulatory surgical
       treatment centers.” 210 ILCS 5/2 (West 2012). To further that purpose, the Act sets forth a
       licensing requirement for ambulatory surgical treatment centers. See 210 ILCS 5/4 (West
       2012). Section 6 of the Act contains a detailed set of requirements which must be met before
       the Director of Public Health may issue a license. 210 ILCS 5/6 (West 2012). By its plain
       language, the Act regulates ambulatory surgical treatment centers and not individual
       physicians. To be sure, certain sections of the Act, such as section 6(3)(b), do refer to
       individual physicians. However, as the statute’s text makes clear, those references to
       individual physicians do not manifest a legislative intent to regulate individual physicians.
       Rather, they simply recognize that, to treat patients, ambulatory surgical treatment centers
       must act through individual physicians.
¶ 34       Clearly, statutes or ordinances “designed to protect human life or property” may be used
       to establish the standard of conduct required of a reasonable person. Noyola v. Board of
       Education of the City of Chicago, 179 Ill. 2d 121, 130 (1997). As the trial court belatedly
       recognized, however, section 6(3)(b) of the Act places no privilege obligations on individual
       physicians such as Dr. Hussein, and therefore, the statute could not form the foundation for
       the relevancy of evidence addressed to Dr. Hussein’s privileges. The question remains,
       however, whether Dr. Hussein’s privileges to perform a celiac plexus block procedure at the
       Orland Park Surgical Center, or lack thereof, was relevant to any issue in controversy.
¶ 35       Evidence is relevant if it has “any tendency to make the existence of any fact that is of
       consequence to the determination of the action more probable or less probable than it would

                                                  - 10 -
       be without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). In an action grounded in
       allegations of medical negligence, the “plaintiff must show: (1) the standard of care in the
       medical community by which the physician’s treatment was measured; (2) that the physician
       deviated from the standard of care; and (3) that a resulting injury was proximately caused by
       the deviation from the standard of care.” Neade v. Portes, 193 Ill. 2d 433, 443-44 (2000). In
       this case, there is no statute which required Dr. Hussein to obtain privileges before
       performing a celiac block procedure on Kathy Arient, and the plaintiff never alleged that Dr.
       Hussein lacked the competence to perform a celiac plexus block procedure, only that he did
       so negligently. Whether Dr. Hussein did, or did not, possess privileges to perform a celiac
       plexus block procedure at the Orland Park Surgical Center does not tend to make the
       allegation that he deviated from the standard of care in the performance of the procedure on
       Kathy Arient more or less probable. Consequently, evidence addressed to Dr. Hussein’s
       privileges was irrelevant to the issue of whether he deviated from the standard of care in his
       treatment of Kathy Arient, and should not have been admitted.
¶ 36        The trial court’s error in admitting evidence addressed to Dr. Hussein’s privileges was
       compounded by its having overruled the defendants’ objection to Dr. Minore’s testimony
       asserting a statutory requirement that a physician obtain privileges before performing a celiac
       plexus block procedure at an ambulatory surgical center. When Dr. Minore testified to the
       alleged statutory requirement, he was providing a legal opinion. His testimony in this regard
       was inadmissible for several reasons. First, expert testimony is admissible only if the expert
       possesses “specialized knowledge [that] will assist the trier of fact to understand the evidence
       or to determine a fact in issue.” Ill. R. Evid. 702 (eff. Jan. l, 2011). There is no evidence in
       this record establishing Dr. Minore’s specialized knowledge as to the requirements of Illinois
       law. Second, it is the duty of the trial court to decide the legal issues. The trial court instructs
       the jury as to the law, and no expert is allowed to opine as to the law; that is the role of the
       trial court. Todd W. Musburger, Ltd. v. Meier, 394 Ill. App. 3d 781, 800-01 (2009). “Statutory
       interpretation is not a matter to which an expert witness is competent to testify.” Christou v.
       Arlington Park-Washington Park Race Tracks Corp., 104 Ill. App. 3d 257, 261 (1982).
       Contrary to the trial court’s reasoning, the accuracy of Dr. Minore’s interpretation of Illinois
       law was not a matter for cross-examination; it never should have been allowed in the first
       place. Compounding the error even further, the trial court refused to give a curative
       instruction once it finally realized that there is no statutory requirement that a physician
       obtain privileges prior to performing a celiac plexus block at an ambulatory surgical
       treatment center such as the Orland Park Surgical Center.
¶ 37        Next, the defendants argue that the trial court abused its discretion by granting the
       plaintiff’s motion in limine No. 12 and prohibiting them from eliciting testimony concerning
       Kathy Arient’s history of smoking. Again we agree.
¶ 38        As noted earlier, in granting the plaintiff’s motion in limine No. 12 and barring the
       defendants from eliciting testimony concerning Kathy Arient’s history of smoking, the trial
       court stated, “I almost never let it in unless it’s a lung cancer case relating to smoking itself. I
       mean, a direct correlation.” We find that barring this evidence was erroneous for two reasons.
       First, whether evidence is admissible does not hinge on whether it has a “direct correlation”
       to the issues in controversy. Rather, evidence is admissible if it is relevant; that is to say, if it
       has “any tendency to make the existence of any fact that is of consequence to the
       determination of the action more probable or less probable than it would be without the

                                                    - 11 -
       evidence.” (Emphasis added.) Ill. Rs. Evid. 401, 402 (eff. Jan. 1, 2011). In this case, the
       defendants responded to the plaintiff’s motion in limine No. 12, arguing that Kathy Arient’s
       smoking was relevant to Dr. Hussein’s decision to recommend a celiac plexus block instead
       of other treatment modalities. They explained that Kathy Arient had a long history of
       treatment with opioid painkillers and that her medical records suggested that she developed a
       tolerance to opioid drugs, which is common in chronic smokers. The defendants also argued
       that individuals, such as Kathy Arient, who suffer from Raynaud’s disease are more
       susceptible to a vasospasm if they are smokers. The defendants supported their arguments
       with a written offer of proof, which contained excerpts from the discovery depositions of
       Drs. Candido, Kuo, Lubenow and Minore, in addition to excerpts from the deposition
       testimony of both Kathy Arient and the plaintiff. The offer of proof clearly established the
       relevance of Kathy Arient’s smoking to the issue of whether Dr. Hussein deviated from the
       standard of care by recommending a celiac plexus block as opposed to alternative treatment
       modalities.
¶ 39        Second, the record reveals that the trial court made a determination that the probative
       value of evidence of Kathy Arient’s smoking was outweighed by its prejudicial effect. Under
       Illinois Rule of Evidence 403, a court may exclude relevant evidence “if its probative value is
       substantially outweighed by,” among other things, “the danger of unfair prejudice.” Ill. R.
       Evid. 403 (eff. Jan. 1, 2011). “In this context, prejudice means ‘an undue tendency to suggest
       decision on an improper basis, commonly an emotional one, such as sympathy, hatred,
       contempt, or horror.’ ” People v. Eyler, 133 Ill. 2d 173, 218 (1989) (quoting Michael H.
       Graham, Cleary and Graham’s Handbook of Illinois Evidence § 403.1 (4th ed. 1984));
       People v. Prather, 2012 IL App (2d) 111104, ¶ 24. In this case, there is nothing in the record
       that could have supported a finding that evidence of Kathy Arient’s smoking would have
       induced the jury to decide the case based upon hatred, contempt, or horror. Instead the trial
       court applied a blanket, bright-line rule under which smoking evidence is admissible only if
       it has a “direct correlation” to the case, such as a case involving lung cancer. Such reasoning
       is incompatible with Rule 403, which requires a fact-intensive balancing to determine if the
       evidence’s probative value is substantially outweighed by its unduly prejudicial effect.
       Petraski v. Thedos, 382 Ill. App. 3d 22, 32 (2008); Rush v. Hamdy, 255 Ill. App. 3d 352, 366
       (1993) (finding that the trial court abused its discretion by granting motion in limine because
       the “the prejudicial effect” of the evidence did not “substantially outweigh” its probative
       value (emphasis in original)). In light of the foregoing, we find that the court abused its
       discretion by granting the plaintiff’s motion in limine No. 12 and barring the defendants from
       introducing evidence of Kathy Arient’s smoking history.
¶ 40        Moreover, even assuming, for the sake of analysis only, that the trial court’s decision to
       grant the plaintiff’s motion in limine No. 12 was correct when initially made, the trial court
       abused its discretion when it denied the defendants’ motions to reconsider the order. Barring
       the defendants from eliciting evidence of Kathy Arient’s smoking enabled the plaintiff to
       suggest that Dr. Candido was of the opinion that Kathy Arient’s Raynaud’s disease, standing
       alone, predisposed her to a vasospasm when his deposition revealed that he was actually of
       the opinion that individuals with Raynaud’s disease are predisposed to vasospasm if they use
       tobacco. In addition, the barring order prevented the defendants from impeaching Dr. Kuo,
       who testified that Kathy Arient had no risk factors for a stroke, with his deposition during



                                                 - 12 -
       which he stated that smoking is a risk factor for a stroke and it was his understanding that
       Kathy Arient continued smoking until the day of her death.
¶ 41       The trial court’s errors in barring the defendants from eliciting evidence of Kathy
       Arient’s smoking directly hampered their ability to defend against two of the allegations of
       negligence alleged by the plaintiff and contained in the issues instruction given to the
       jury—namely, that Dr. Hussein performed a celiac plexus block with absolute alcohol when
       it was not necessary and that he failed to recommend and/or attempt to treat Kathy Arient’s
       abdominal pain using more conservative modalities. By permitting the plaintiff to introduce
       irrelevant evidence addressed to Dr. Hussein’s privileges, the trial court enabled the plaintiff
       to place before the jury the allegation that Dr. Hussein’s performance of a celiac plexus block
       in the absence of privileges to perform the procedure was a breach of the standard of care
       which, standing alone, proximately caused Kathy Arient’s injury and death.
¶ 42       In this case, however, the jury was instructed that the plaintiff claimed that Dr. Hussein
       was negligent in one or more of five enumerated acts or omissions, proximately resulting in
       Kathy Arient’s injury and death. The allegations of negligence were asserted in the
       disjunctive. And although the evidentiary errors noted were prejudicial and directly affected
       three of those allegations of negligence, the errors do not directly impact the remaining two
       allegations of negligence on the part of Dr. Hussein in the performance of the celiac plexus
       block procedure on Kathy Arient, namely, his having injected absolute alcohol into an artery
       and having failed to place the spinal needles in front of the L-1 vertebral body.
¶ 43       Nevertheless, the defendants argue that the trial court’s abuse of discretion in barring
       them from introducing evidence of Kathy Arient’s smoking had a prejudicial effect upon
       their ability to defend against all five of the negligent acts or omission charged. They
       correctly assert that they have “the right to endeavor to establish by competent evidence that
       the conduct of a third person, or some other causative factor, is the sole proximate cause of
       [the] plaintiff’s injuries.” Leonardi, 168 Ill. 2d at 101. However, the record before us fails to
       reflect that the defendants ever asserted that Kathy Arient’s smoking was the sole proximate
       cause of her death. They argued that smoking was relevant to Dr. Hussein’s election to
       perform a celiac plexus block as opposed to other treatment modalities. In addition, they
       argued that Kathy Arient’s smoking predisposed her to a vasospasm and was a risk factor for
       stroke and submitted deposition testimony in support of the arguments with their written
       offer of proof; but they never argued or made an offer of proof that, if allowed, they were
       prepared to present evidence that Kathy Arient’s smoking was the sole proximate cause of
       her vasospasm, which resulted in paraplegia, or that smoking was the sole proximate cause of
       the stroke which led to her death. At best, the defendants made a passing reference to the
       issue in their written offer of proof when they stated, “A related issue is whether Dr. Hussein’
       alleged breach of his standard of care proximately caused Mrs. Arient’s death.” Although
       defendants wishing to contest causation must be allowed to introduce the evidence they have
       on the issue of proximate cause (Nolan v. Weil-McLain, 233 Ill. 2d 416, 442 (2009)), in this
       case, there is nothing in the record supporting a conclusion that the defendants pursued, or
       intended to pursue, a sole proximate cause defense based upon Kathy Arient’s smoking.
       Although the defendants asserted that they were prepared to offer evidence that Kathy
       Arient’s smoking predisposed her to a vasospasm and was a risk factor for a stroke, that
       evidence would not have negated Dr. Hussein’s alleged negligence in having injected
       absolute alcohol into an artery or having failed to place the spinal needles in front of the L-1

                                                  - 13 -
       vertebral body as a proximate cause of Kathy Arient’s injury and death. To support a verdict
       in a negligence action, a defendant’s actions need not be the only cause of an injury, it is
       sufficient if they are a cause. Voykin v. Estate of DeBoer, 192 Ill. 2d 49, 57 (2000). In the
       absence of any indication that, but for the trial court having barred them from introducing
       evidence of Kathy Arient’s smoking history, the defendants were prepared to introduce
       expert medical evidence that her smoking history was the sole proximate cause of her
       paraplegia or stroke, the trial court’s errors in barring the defendants from introducing
       evidence of smoking did not prevent them from defending against the allegations that Dr.
       Hussein was negligent by injecting absolute alcohol into an artery or in his placement of the
       spinal needles. They, in fact, defended against the allegations by denying that they occurred.
       The defendants presented the testimony of Dr. Candido, who testified that Dr. Hussein did
       not inject absolute alcohol into Kathy Arient’s artery and opined that the spinal needles
       “were perfectly placed for that procedure.”
¶ 44       Were we writing on a clean slate, we might well agree with the defendants’ argument that
       the quantum of the error in this case warrants a new trial. However, in Witherell v. Weimer,
       118 Ill. 2d 321, 329 (1987), the supreme court reaffirmed the general verdict rule, holding
       that “[w]hen there is a general verdict and more than one theory is presented, the verdict will
       be upheld if there was sufficient evidence to sustain either theory, and the defendant, having
       failed to request special interrogatories, cannot complain.” In addition, section 2-1201(d) of
       the Code of Civil Procedure provides, in pertinent part, that “[i]f several grounds of recovery
       are pleaded in support of the same claim, whether in the same or different counts, an entire
       verdict rendered for that claim shall not be set aside or reversed for the reason that any
       ground is defective, if one or more of the grounds is sufficient to sustain the verdict.” 735
       ILCS 5/2-1201(d) (West 2012).
¶ 45       In this case, the jury returned a general verdict, and because the defendants did not
       submit special interrogatories, we have no way of knowing upon which of the acts of
       negligence alleged against Dr. Hussein the jury based its verdict. Our earlier analysis leads us
       to conclude that the trial court’s evidentiary errors in no way hampered the defendants from
       presenting a defense on two of the acts of negligence charged against Dr. Hussein, and the
       defendants have not argued that the jury’s verdict was in any respect against the manifest
       weight of the evidence. We, therefore, apply the general verdict rule and affirm the judgment
       of the trial court.

¶ 46      Affirmed.

¶ 47       JUSTICE DELORT, dissenting:
¶ 48       I agree with the majority that the circuit court erroneously admitted evidence about Dr.
       Hussein’s privileges (or lack thereof) to perform a celiac plexus block with absolute alcohol
       and that it improperly precluded Dr. Hussein from introducing evidence about Kathy Arient’s
       history of smoking. I thus join paragraphs 1 through 41 of the majority opinion in full. But
       the majority concludes that notwithstanding those errors, Dr. Hussein is not entitled to any
       relief. This conclusion is based on what has come to be known as the “general verdict rule,”
       described by the Illinois Supreme Court in Witherell v. Weimer, 118 Ill. 2d 321 (1987), and
       codified by the General Assembly in section 2-1201(d) of the Code of Civil Procedure. See
       735 ILCS 5/2-1201(d) (West 2012). Because neither section 2-1201(d)’s plain text nor

                                                  - 14 -
       decisions of our supreme court—Witherell included—justify applying that rule under the
       facts of this case, I respectfully dissent.
¶ 49        Section 2-1201(d) provides:
                “If several grounds of recovery are pleaded in support of the same claim, whether in
                the same or different counts, an entire verdict rendered for that claim shall not be set
                aside or reversed for the reason that any ground is defective, if one or more of the
                grounds is sufficient to sustain the verdict.” (Emphasis added.) 735 ILCS 5/2-1201(d)
                (West 2012).
       The italicized word, “sufficient,” makes the difference here. Dr. Hussein claims that he was
       denied his right to a fair trial. A “ ‘fair trial’ ” is “ ‘a trial whose result is reliable.’ ” Lockhart
       v. Fretwell, 506 U.S. 364, 369 (1993) (quoting Strickland v. Washington, 466 U.S. 668, 687
       (1984)); People v. Manning, 241 Ill. 2d 319, 330 (2011). The converse is also true; a trial that
       is unfair cannot produce a reliable result. A verdict produced from a trial that is
       fundamentally unfair due to evidentiary errors does not produce a fair and proper
       determination of the rights, responsibilities, and liabilities of the parties involved.
¶ 50        All of the plaintiff’s claims were presented to a single jury in a single, unitary
       proceeding—not piecemeal. Where, as here, enough irrelevant, prejudicial, and inflammatory
       evidence is admitted in error, the error affects the entire trial. And if the error infects the
       entire trial, then there can be no basis to sustain the verdict.
¶ 51        Indeed, in Sims v. Chicago Transit Authority, 7 Ill. App. 2d 21 (1955), this court stated:
                    “A court of review assumes, as it must, at least one important proposition when it
                invokes [the general verdict rule]. It assumes that the intelligence of the jurors
                enabled them to discriminate between those counts or issues proved and those
                unproved, [citation], and that the error below was not of such a character as could
                have reasonably affected their ability to discriminate intelligently.” (Emphasis added.)
                Id. at 28.
       In other words, when the error in question is not so severe as to call into question whether the
       jury was able to reach a verdict based only on the properly admitted evidence, the general
       verdict rule may be applied. But Sims and our supreme court suggest that the opposite is
       equally true: when an error is so severe as to call into doubt whether or not the jury was able
       to disregard the error and reach a competent verdict, the general verdict rule should not
       apply. See Lazenby v. Mark’s Construction, Inc., 236 Ill. 2d 83, 102 (2010) (noting that the
       general verdict rule is only a presumption).
¶ 52        Though it is not a general verdict rule case, Jackson v. Pellerano, 210 Ill. App. 3d 464
       (1991), illustrates the point. In Jackson, the plaintiff’s husband, Ken Jackson, was involved
       in a single car accident. Ken was taken to the hospital, where he eventually died. His wife
       then filed a medical malpractice lawsuit against Ken’s doctors. Id. at 465-67. Before trial, the
       plaintiff filed a motion in limine to preclude the defense from introducing evidence regarding
       Ken’s possible intoxication at the time of the accident. The court denied the motion, and at
       trial, the defense introduced evidence suggesting Ken was intoxicated at the time of the
       accident, including testimony from one of Ken’s treating paramedics, who testified that Ken
       “was unruly and combative and told him he had been drinking heavily prior to the accident.”
       Id. at 468-69. The jury ultimately returned a verdict for the defense.



                                                     - 15 -
¶ 53       On appeal, the plaintiff argued that she was entitled to a new trial because the court
       erroneously admitted evidence about Ken’s intoxication. This court agreed, finding that this
       evidence was “irrelevant and inflammatory.” Id. at 472. More importantly, the court
       expressly rejected the defense’s argument that the intoxication did not influence the verdict
       because the plaintiff was able to respond to the evidence at trial, stating, “simply because
       plaintiff was able to diffuse several instances of inflammatory evidence produced by
       defendants does not mean that the jury was not improperly influenced by such evidence.”
       (Emphasis added.) Id. at 471-72.
¶ 54       Kathy’s smoking was arguably relevant to only some of Terry’s claims against Dr.
       Hussein, but all of the claims shared the common premise of whether Dr. Hussein performed
       medical services in a manner consistent with the standard of care. The admission of improper
       privileges evidence tainted every claim with an indelible stain of illegality. As a result, there
       was no “one good count” creating “grounds *** sufficient to sustain the verdict.”
¶ 55       Section 1-106 of the Code supports this conclusion. That section provides, “[t]his Act
       shall be liberally construed, to the end that controversies may be speedily and finally
       determined according to the substantive rights of the parties.” 735 ILCS 5/1-106 (West
       2012). This court has interpreted section 1-106 as a command to liberally construe the Code
       and its individual provisions “to fulfill its purpose of providing substantial justice and
       resolution on the merits, rather than imposing seemingly insurmountable procedural
       obstacles to litigation.” (Emphasis added.) Doe v. Montessori School of Lake Forest, 287 Ill.
       App. 3d 289, 296 (1997).
¶ 56       Here, rigidly applying section 2-1201(d) to defeat Dr. Hussein’s fair trial claim fails to
       achieve substantial justice. To be sure, as plaintiff, Terry was also entitled to a fair trial. He
       received all that and more: he was permitted to label Dr. Hussein a criminal for the mere act
       of performing the procedure at issue. Under these circumstances, application of the
       substantial justice standard militates decisively against an interpretation of section 2-1201(d)
       which would allow the verdict to stand.
¶ 57       I have been unable to find a decision from our supreme court or from any panel of the
       appellate court invoking the general verdict rule to defeat an unfair trial claim. (Terry neither
       cited such a case in his appellate brief, nor did he bring one to this court’s attention at oral
       argument.) Illinois courts apply the general verdict rule when the jury returns a general
       verdict and the defendant raises an argument on appeal germane to one, but not all, of the
       plaintiff’s theories of relief. Dillon v. Evanston Hospital, 199 Ill. 2d 483 (2002), illustrates the
       distinction.
¶ 58       In Dillon, the plaintiff sued a doctor and a hospital asserting numerous theories of
       liability under the rubric of medical negligence. Id. at 487. Later, the plaintiff filed an
       amended complaint, which added as a theory of relief a claim for negligent insertion of a
       catheter. Id. at 490. The case then proceeded to a jury trial, which resulted in a verdict for the
       plaintiff. Id. at 488-89.
¶ 59       On appeal, the defendants argued, among other things, that the entire verdict should be
       set aside because the new claim in the amended complaint was untimely. Id. at 489. The
       supreme court disagreed, explaining, “[b]ecause [defendants] did not submit special
       interrogatories, there is no way of knowing on what theory the jury found defendants
       negligent.” Id. at 492. In other words, because the defendants’ argument that the new claim
       in the amended complaint was untimely was only relevant to that specific claim and did not

                                                    - 16 -
       in any way affect the plaintiff’s other timely claims, the defendant’s argument could not
       provide sufficient ground to disturb the jury’s verdict. See id.
¶ 60       Witherell, 118 Ill. 2d 321, is not to the contrary. The majority correctly cites Witherell for
       the proposition that, “[w]hen there is a general verdict and more than one theory is presented,
       the verdict will be upheld if there was sufficient evidence to sustain either theory, and the
       defendant, having failed to request special interrogatories, cannot complain.” See supra ¶ 44
       (quoting Witherell, 118 Ill. 2d at 329). But Witherell is factually inapposite because it did not
       involve a fair trial claim, so I do not believe that it controls the present case.
¶ 61       In any event, Dr. Hussein could not have propounded a proper special interrogatory to
       test the impact of Terry’s privileges evidence on the jury’s deliberations. “A special
       interrogatory is in proper form if (1) it relates to an ultimate issue of fact upon which the
       rights of the parties depend, and (2) an answer responsive thereto is inconsistent with some
       general verdict that might be returned.” Simmons v. Garces, 198 Ill. 2d 541, 555 (2002).
       None of Terry’s privileges evidence—not Dr. Minore’s legal opinion testimony about the
       Act, not the numerous colloquies about privileges elicited by Terry at trial, not Terry’s
       repeated insinuations of criminality against Dr. Hussein—was in any way relevant to any
       issue in the case. As a result, there is no way Dr. Hussein could have propounded a special
       interrogatory asking the jury to delineate the impact of this testimony on its deliberations.
       Since Dr. Hussein’s privileges were not relevant, they could not have formed the basis of an
       ultimate issue of fact at trial. The circuit court would have thus been bound to reject such a
       special interrogatory had one been propounded.
¶ 62       I respectfully dissent from the majority’s application of the general verdict rule to this
       case. I would instead reverse and remand for a new trial.




                                                   - 17 -